J-S06019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KEN WITKOWSKI                             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellant              :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ROXANNE YANIELLO                          :   No. 1668 EDA 2021

              Appeal from the Decree Entered July 13, 2021
  In the Court of Common Pleas of Wayne County Civil Division at No(s):
                             360-2019-D.R.


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                        FILED APRIL 26, 2022

      Ken Witkowski (“Husband”) appeals from the divorce decree and order

incorporating the divorce master’s report and recommendation. Husband

argues that the trial court improperly found him in contempt for failing to

provide discovery responses and precluded him from presenting evidence

before a divorce master. He also challenges the sufficiency of the evidence.

We affirm.

      This case stems from a divorce action initially filed by Husband against

Roxanne Yaniello (“Wife”) in July 2019. The trial court adopted the divorce

master’s finding of facts, set forth as follows:

      1. The parties stipulated that the ground for divorce was
      irretrievable breakdown under Section 3301(d) of the Divorce
      Code.

      2: The parties were married on June 18, 2016.

      3. The parties separated on June 9, 2019.
J-S06019-22


     4. [Husband] filed a Complaint in Divorce on July 17, 2019.

     5. [Wife] filed an Answer and Counterclaim on September 11,
     2019.

     6. [Wife] testified in this matter.

     7. [Wife] is a special education teacher at Newstory, a private
     school.

     8. [Husband] is disabled.

     9. The parties during the course of their marriage resided at 709
     Silkmon Road, Lake Ariel, PA. This property was originally titled
     in the name of the [Wife] and the [Husband’s] Mother, whose
     interest in the property was then transferred to [Husband],
     leaving title during the marriage in the name of [Husband] and
     [Wife].

     10. [Wife’s] Exhibit 1 (D1) is the tax assessment from Wayne
     County, listing a total value of the marital property of
     $227,000.00.

     11. [Wife’s] Exhibit 2 (D2) is the Statement of Delinquent Taxes,
     which has delinquent taxes for 2015, 2016, 2017, 2018, and
     2019. [Wife] claims that half the value of 2016, the entire value
     of 2017 and 2018, and half the value of 2019 should be
     determined to be marital debt. This amounts totals to
     $18,634.47.

     12. Neither party has a retirement account.

     13. The 1988 Sylvan Boat was obtained during the marriage,
     was in good condition at the time of separation, and was worth
     approximately $2,000.00 at the time of separation. Husband has
     retained possession of this property.

     14. The 2010 Kawasaki Motorcycle was obtained during the
     marriage, was in very good condition at the time of separation,
     and was worth approximately $3,000.00 at the time of
     separation. Husband has retained possession of this property.

     15. The 2005 Kawasaki Motorcycle was obtained during the
     marriage, was in very good condition at the time of separation,
     and was worth approximately $2,500.00 at the time of
     separation. Husband has retained possession of this property.



                                     -2-
J-S06019-22


     16. The 2004 Yamaha Motorcycle was obtained during the
     marriage, was in very good condition, and was worth
     approximately $2,200.00 at the time of separation. Husband has
     retained possession of this property.

     17. The 2001 Jeep Wrangler was obtained during the marriage,
     is in running, but no[t] good condition, and was worth
     approximately $1,000.00 at the time of separation. Wife has
     retained possession of this property.

     18. The 2001 Chevrolet Camaro was obtained during the
     marriage. It was unknown if this vehicle was operable at the
     time of separation, and was worth approximately $1,000.00 at
     the time of separation. Husband has retained possession of this
     property.

     19. The 2000 Chevrolet Camaro was obtained during the
     marriage, was in fair condition on the date of separation, and
     was worth approximately $2,000.00 on the date of separation.
     Husband has retained possession of this property.

     20. The 2000 Ford Pickup was obtained during the marriage, was
     in good, operable condition on the date of separation, and was
     worth approximately $1,000.00. Husband has retained
     possession of this property.

     21. Wife determined the value of these properties by looking up
     similar vehicles on the internet, and researching the price of
     scrap metal.

     22. After the date of separation, Wife sold the following personal
     property for the following amounts:

     a. 1989 Ford S10: $400.00;

     b. Pig Roaster: $250.00; and

     c. York rake: $200.00.

     [Wife] testified that she used this money for an electric bill
     ([Wife’s] Exhibit D4), however, the electric bill that was paid was
     paid prior to the parties separation, while the property was sold
     after the parties separation. [Wife] testified that she has not sold
     any puppies, and did not transfer or sell any tools or other
     property.




                                    -3-
J-S06019-22


     23. Wife determined the values of these properties by asking
     friends.

     24. The parties are the owners of three rottweiler dogs, Maddie,
     Simon and Lacey. Wife is in possession of Maddie, while Husband
     is in possession of Simon and Lacey.

     25. Prior to the parties[’] marriage [Husband] transferred two
     horses, Levi and Coco, to [Wife] and her son. After the parties
     separation [Wife] gave the horses away since no one was able to
     care for the horses.

     26. The parties have already separated the remainder of their
     personal property.

     27. During the course of the parties[’] marriage, [Wife] took out
     a loan in her name in the amount of $5,268.57, to assist in the
     payment of [Husband’s] child support obligation. [Wife]
     submitted [Wife’s] Exhibit 5 (D5) which showed a loan balance
     of $5,183.68 at the time of separation.

     28. [Wife] has been married one time prior, while [Husband] has
     been married three times prior to this marriage.

     29. [Wife] is 48 years of age with a birth date of April 2, 1973.

     30. [Wife] is in very good health with no physical or mental
     health conditions.

     31. [Wife] submitted [Wife’s] Exhibit 6 (D6) which is the [Wife’s]
     2020 W-2, which showed [Wife’s] gross pay at $22,866.73.

     32. [Husband] is currently disabled.

     33. [Wife] also received unemployment compensation in 2020,
     in the amount of $6,076.00, as evidenced by [Wife’s] Exhibit 7
     (D7).

     34. [Wife] does not receive any health benefits through her
     employer, but does receive a $20,000.00 life insurance policy, as
     well as, [sic] a 401(k) that she is contributing to.

     35. [Wife] submitted [Wife’s] Exhibit 8 (D8) which is [Wife’s]
     Monthly Cost of living. The total from D8 is $2,333.94, however
     the utilities listed and the groceries listed are shared between
     [Wife] and her boyfriend.



                                    -4-
J-S06019-22


     36. [Wife] resides with her boyfriend Bruce and her son Jason,
     who is still in high school.

     37. [Husband] has filed bankruptcy in the past and has a
     number of judgments against him that [Wife] was unaware of
     before their marriage.

     28. [Wife] did all of the cooking, indoor household work, lawn
     maintenance, and some of the snow removal. [Husband] did
     some of the snow removal and some of the household
     maintenance.

     29. [Husband] worked collecting rent for a rental property,
     would repair and sell cars, and would also sell puppies that he
     bred.

     30. The parties[’] standard of living was middle class, they lived
     paycheck to paycheck, and went out to dinner approximately
     one time per week.

Divorce Master’s Report and Recommendation, 4/27/21, at 1-5.

     After Husband’s initial divorce complaint, Wife filed, inter alia, a motion

to compel discovery in July 2020. Wife contended that on October 18, 2019,

she had served interrogatories and a request for production of documents on

Husband, and the deadline for responding had passed and Husband had

never responded. The trial court issued an order, on July 13, 2020, requiring

Husband to respond to Wife’s interrogatories and request for production of

documents within 20 days. However, by July 27, 2020, the trial court

withdrew that order upon a joint stipulation by the parties that Husband

would provide discovery responses, with objections, to Wife within 30 days.

     Prior to the expiration of the 30 days, on August 13, 2020, Husband

filed for bankruptcy and obtained an automatic stay of the divorce

proceeding. The next day, the court entered an order effectuating the


                                     -5-
J-S06019-22



automatic stay. Wife obtained relief from the automatic stay from the

bankruptcy court, and the trial court lifted its stay and allowed the divorce

case to proceed.

      By late November 2020, Husband had not complied with the stipulated

discovery order. Wife moved for contempt and sanctions pursuant to

Pa.R.C.P. 4019, on November 30, 2020, and the trial court issued a rule to

show cause. Husband countered with a motion to strike Wife’s motion and

vacate the court’s rule to show cause. At a hearing in March 2021, Husband

withdrew his motion to strike and requested more time to respond to Wife’s

discovery requests. He did not dispute having been properly served with

Wife’s discovery requests, or that he had never responded to them. The trial

court declined Husband’s request.

      Approximately three weeks later, on April 21, 2021, the parties were

scheduled for a hearing before a divorce master. Shortly before the start of

the hearing, because Husband had still not complied with the stipulated

order, the court issued an order finding Husband in contempt. As a sanction,

it precluded him from offering any evidence in the divorce action. Husband

sought reconsideration of the preclusion sanction, and following a hearing,

the trial court denied reconsideration. The parties proceeded to a hearing

before the divorce master at which only Wife was permitted to offer

evidence.

      One week later, on April 28, 2021, the divorce master filed her report

and   recommendation.    Husband    again   sought   reconsideration   of   the

                                    -6-
J-S06019-22



preclusion order, which the trial court denied. He then filed exceptions to the

master’s report and recommendations. The trial court conducted a hearing

on Husband’s exceptions and denied them. On July 13, 2021, the trial court

issued    a   divorce    decree     and    order   incorporating   the   report   and

recommendation of the divorce master. The instant timely appeal followed in

which Husband challenges both the April 21, 2021 order1 and the July 13,

2021 order. The trial court and Husband both complied with Pa.R.A.P. 1925.

       Husband raises the following questions for our review:

          1. Did the trial court abuse its discretion in finding
             Husband in what amounts to indirect criminal contempt
             without affording Husband the proper procedural
             safeguards and without finding that all of the
             requirements for indirect criminal contempt were met,
             including that Husband acted with wrongful intent?

          2. Did the trial court abuse its discretion in sanctioning
             Husband for his failure to respond to Wife’s discovery
             requests by preventing him from presenting any
             testimony or evidence at the master’s hearing when the
             trial court did not consider any of the required five
             factors to determine whether such a severe sanction
             was appropriate, and the evidence presented is

____________________________________________


1  During the trial court’s hearing on Husband’s reconsideration motion,
Husband requested the right to file what he considered to be an
interlocutory appeal from the April 21, 2021 order. See N.T. 4/21/21 at 9-
10. The trial court, also believing the order to be interlocutory, denied the
request. Given this particular procedural posture, we decline to find waiver
and consider Husband’s challenge to the April 21, 2021 order in the context
of the trial court’s July 13, 2021 final divorce decree and order. See Rohm
& Haas Co. v. Lin, 992 A.2d 132, 149 (Pa.Super.2010) (“Once an appeal is
filed from a final order, all prior interlocutory orders become reviewable”).




                                           -7-
J-S06019-22


              insufficient to make a determination that these factors
              have been met?

            3. Did the trial court abuse its discretion in failing to
               address Husband’s claims for alimony and counsel fees
               and costs, and in making an equitable distribution
               award based on a completely one-sided hearing without
               sufficient evidence regarding all of the factors for the
               parties’ economic claims.

Husband’s Br. at 6.

      In his first issue, Husband contends that the trial court erred by failing

to acknowledge that its April 21, 2021 order imposed an indirect criminal

sanction upon him. He argues that the sanction constituted indirect criminal

contempt because it was not conditioned on the happening or non-

happening of an event. Thus, he was not able to purge the contempt. As

such, Husband argues that the court erred by failing to provide him with the

proper procedural safeguards required to impose sanctions for indirect

criminal contempt. He points out that he did not testify at the March 29,

2021 hearing. Further, he maintains that the evidence presented was

insufficient to support the trial court’s finding of contempt because it did not

establish that his failure to comply with the discovery order was willful or

reckless.

      Pennsylvania Rule of Civil Procedure 4019(a)(1) governs discovery

violations stating, in pertinent part: “The court may, on motion, make an

appropriate order if . . . a party fails to serve answers [or] sufficient answers

. . . to written interrogatories” or “otherwise fails to make discovery or to

obey an order of court respecting discovery.” Pa.R.C.P. 4019(a)(1)(i), (iv),


                                       -8-
J-S06019-22



(viii). Significantly here, Rule 4019(c)(4) allows the court to impose

punishment for contempt. Another subsection of the rule, Rule 4019(c)(2),

specifically allows the court to preclude the offending party from offering

evidence. It provides that the court may enter an order “refusing to allow

the disobedient party to support . . . designated claims[,] or prohibiting such

party from introducing in evidence designated documents, things or

testimony[.]” Pa.R.C.P. 4019(c)(2).

      The difference between civil contempt and criminal contempt is “a

distinction between two permissible responses to contumacious behavior.”

Garr v. Peters, 773 A.2d 183, 190 (Pa.Super. 2001) (quoting Diamond v.

Diamond, 715 A.2d 1190, 1194 (Pa.Super. 1998)). The responses are

“classified according to the dominant purpose of the court.” Id. “If the

dominant purpose is to prospectively coerce the contemnor to comply with

an order of the court, the adjudication is civil.” Id. In contrast, if “the

dominant purpose is to punish the contemnor for disobedience of the court’s

order or some other contemptuous act, the adjudication of contempt is

criminal.” Id. Contempt is civil in nature rather than criminal, under

Pennsylvania law, if the contemnor can purge the contempt before

imposition of punishment. Id. at 191; Diamond, 715 A.2d at 1194.

“[T]hose accused of indirect criminal contempt are provided the safeguards

which statute and criminal procedures afford.” Crozer-Chester Med. Ctr. v.

Moran, 560 A.2d 133, 137 (Pa. 1989)




                                      -9-
J-S06019-22



        To establish indirect criminal contempt, the movant must establish:

“(1) the order was sufficiently definite, clear, and specific to the contemnor

as to leave no doubt of the conduct prohibited; (2) the contemnor had notice

of the order; (3) the act constituting the violation must have been volitional;

and     (4)   the   contemnor   must    have    acted   with   wrongful   intent.”

Commonwealth v. Walsh, 36 A.3d 613, 619 (Pa.Super. 2012).

        Husband also challenges the sufficiency of the evidence to sustain the

preclusion sanction. “Because evidentiary sufficiency is a question of law,

our standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Ballard, 80 A.3d 380, 390 (Pa. 2013) (citation

omitted). We must determine whether, when viewed in a light most

favorable to the party that prevailed below, the evidence and all reasonable

inferences therefrom are sufficient to establish each element of indirect

criminal contempt beyond a reasonable doubt. See Diamond, 715 A.2d at

1196.

        In this case, we conclude that the trial court was well within its

purview when finding Husband in contempt. It is undisputed that at no time

did he ever attempt to comply with the order – an order entered with

Husband’s stipulation. Nor did it err by imposing a sanction precluding

Husband from offering any evidence. The discovery sanction of the

preclusion of evidence is explicitly permitted by our Rules of Civil Procedure.

See Pa.R.C.P. 4019(c)(2).




                                       - 10 -
J-S06019-22



      Moreover, although Husband is correct in his classification of the

sanction as constituting indirect criminal contempt, he fails to specify how

such classification renders the sanction erroneous. The sanction’s provisions

are indicative of indirect criminal contempt because they do not allow

Husband to purge his contempt. The overall purpose of the sanction is to

punish Husband and vindicate the authority of the court. See Garr, 773

A.2d at 190-91; Nevertheless, Husband only sets forth the general

contention that the trial court failed to provide him with the proper

safeguards required when considering indirect criminal contempt. To this

end, he points out that he did not have the opportunity to testify at the

March 29, 2021 hearing because of a purported Covid-19 concern. However,

Husband fails to explain how his failure to appear constituted a failure on the

part of the trial court to provide procedural safeguards to Husband. Further,

Husband provides no pertinent legal authority regarding this claim. Thus, we

find Husband’s argument unavailing.

      Further, Husband’s claim that the court erred by failing to conclude

that the evidence Wife provided was insufficient to establish the necessary

elements of indirect criminal contempt is also not meritorious. He avers that

the court erroneously found that his conduct in failing to respond to Wife’s

discovery request was willful and reckless. He emphasizes that he suffered

from head injuries and other ailments that allegedly affected his cognition.

However, in its opinion, the court aptly noted that the circumstances




                                    - 11 -
J-S06019-22



surrounding Husband’s noncompliance indicated that his conduct was willful

and reckless:

      Here, [Husband’s] failure to comply with [Wife’s] request for
      answers to interrogatories was willful and reckless because the
      parties’ agreed to a joint stipulation which stated that [Husband]
      would provide discovery. [Husband] then filed bankruptcy
      thereby staying this action. Once [Wife] petitioned the
      bankruptcy court and the bankruptcy court lifted the stay,
      [Husband] still did not comply with the joint stipulation agreed
      upon the parties. Nor did [Husband] seek to enlarge the time for
      compliance with the joint stipulation which was reduced to a
      court order by agreement.

Tr. Ct. Rule 1925(a) Op., 10/18/21, at 7.

      We agree with the trial court. When the evidence is viewed in the light

most favorable to the verdict winner, in this case Wife, there is ample

evidence to support the court’s conclusion that Husband’s conduct was done

with wrongful intent. See Walsh, 36 A.3d at 619; Husband did not respond

in any fashion to Wife’s discovery requests for over ten months despite both

a joint stipulation to do so and the knowledge that Wife had filed a motion to

compel seeking the sanction ultimately imposed. Husband’s first issue

warrants no relief.

      In his second issue, Husband argues that the trial court erred by

imposing the sanction because it was too severe and did “not fit the crime.”

He claims that the court did not properly consider the required factors when

imposing the sanction. He contends that the court failed to take his alleged

cognitive impairment into account. Further, he maintains that the sanction




                                    - 12 -
J-S06019-22



was too severe because it resulted in Husband being unable to fairly dispute

or establish the value of marital assets.

      It is well settled “that in the exercise of judicial discretion in

formulating an appropriate sanction order, the court is required to select a

punishment which ‘fits the crime.”’ Hein v. Hein, 717 A.2d 1053, 1056

(Pa.Super.   1998)    (citation   omitted)    (holding   that   discovery   sanction

precluding the offending party from presenting evidence in support of their

divorce matter was appropriate). We review the appropriateness of the

sanction “in light of four factors: 1) the prejudice caused to the opposing

party and whether the prejudice can be cured; 2) the defaulting party's

willfulness or bad faith in failing to comply with the discovery order; 3) the

number of discovery violations; and 4) the importance of the precluded

evidence in light of the failure.” Id.

      Further, “the integrity of the adjudication process requires that all

parties promptly and with thoroughness respond to discovery requests.

While this principle is applicable to all litigation, it is especially meaningful in

domestic relations matters.” Id. This Court has emphasized “that imposition

of severe [discovery] sanctions should generally be reserved for cases where

a court has previously compelled discovery and a party has violated that

order; an order compelling discovery “would serve as a warning that if there

is future non-compliance, sanctions will be imposed.” First Lehigh Bank v.

Haviland Grille, Inc., 704 A.2d 135, 139 (Pa.Super. 1997).




                                         - 13 -
J-S06019-22



      In this case, we hold that the court did not error by imposing the

sanction. As noted by the trial court, Husband engaged in willful conduct

when he failed to comply with the stipulated July 27, 2020 discovery order.

Further, Wife filed a petition for contempt in November 2020 and a hearing

was held on the matter in March 2021. Thus, Husband was well aware that

his continual non-compliance would likely result in sanctions, yet he still did

not comply. See First Lehigh Bank, 704 A.2d at 139. In fact, even after

the contempt hearing, when Husband was on notice that the court was

considering precluding him from presenting evidence before the divorce

master, Husband still did not comply prior to the divorce master’s hearing.

Thus, Wife was certainly impeded from preparing for the hearing and

thereby prejudiced. See Hein, 717 A.2d at 1056. Moreover, we note that

unlike some of the cases cited by Husband which held that precluding

evidence was too severe a sanction in the case of a partial discovery failure,

here Husband failed to timely provide any of the requested materials. See

Roman v. Pearlstein, 478 A.2d 845, 849 (Pa.Super. 1984) (discovery

sanction precluding expert testimony regarding liability was too severe when

the discovery violation solely related to damages). In this case, we conclude

that the trial court’s sanction did “fit the crime.” Hence, Husband’s second

issue also merits no relief.

      In his third issue, Husband contends that the trial court erred by

adopting the divorce master’s equitable distribution award, which was based

on only Wife’s evidence. He also claims that the court erroneously failed to

                                    - 14 -
J-S06019-22



consider his claim for alimony and counsel fees. He maintains that the court

thereby failed to effectuate economic justice between the parties.

      “Our standard of review when assessing the propriety of an order

effectuating the equitable distribution of marital property is whether the trial

court abused its discretion by a misapplication of the law or failure to follow

proper legal procedure.” Carney v. Carney, 167 A.3d 127, 131 (Pa.Super.

2017) (quoting Morgante v. Morgante, 119 A.3d 382, 386 (Pa.Super.

2015)). We “will not find an ‘abuse of discretion’ unless the law has been

overridden or misapplied or the judgment exercised was manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill will, as shown

by the evidence in the certified record.” Id. (citation omitted). When

reviewing “the propriety of an equitable distribution award, courts must

consider the distribution scheme as a whole.” Id. (citation omitted). In doing

so, court must “measure the circumstances of the case against the objective

of effectuating economic justice between the parties and achieving a just

determination of their property rights.” Id. (citation omitted). Further, the

“master’s report and recommendation, although only advisory, is to be given

the fullest consideration, particularly on the question of credibility of

witnesses, because the master has the opportunity to observe and assess

the behavior and demeanor of the parties.” Id. (citation omitted)

      Husband waived this issue. He did not include it in his exceptions to

the master’s report. Hence, it is waived. See Pa.R.C.P. 1920.55-2(b); Cook




                                     - 15 -
J-S06019-22



v. Cook, 186 A.3d 1015, 1024-25 (Pa.Super. 2018) (finding issue waived

when not included in exceptions to master’s report).

     In any event, it lacks merit. As discussed, the trial court permissibly

precluded Husband’s evidence. Thus, the master had only Wife’s evidence

regarding   valuation,    and   Husband   presented   no   evidence,   including

regarding any claim for alimony or counsel fees. Thus, the court did not

abuse its discretion when adopting the master’s valuation of marital assets

and declining to award Husband alimony or counsel fees. See Carney, 167

A.3d at 131.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2022




                                     - 16 -